AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November 1, 1987)


                       Angel Miguel-Pinacho                                    Case Number:                   .-22663-CEA

                                                                               Nathan Feneis
                                                                               Defendant's Attorney
                                                                                                                   FILE                              lI
REGISTRATION NO. 80722298                                                                                           NOV 1 3 2018

THE DEFENDANT:                                                                                        SOUTHER~
                                                                                                         CLEA
                                                                                                               US jJ
                                                                                                                               ·-
                                                                                                                            TAICT COURT
                                                                                                      flY                ' ICi OF CALIFORNIA
 IXI pleaded guilty to count(s) _l~of~C~om~p~lai~·ni:i:tt_____ _ _ _ _ _ _ _ _ _ _-'-"'-'::=::-b\Aj~=~1o~EEPu~rfijv
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1


 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

   IXI Assessment: $10 WAIVED                 IXI Fine: WAIVED
 IXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, November 9, 2018
                                                                            Date of Imposition of Sentence



                                                                                         BLE CLINTON E. AVERITTE
                                                                                        STATES MAGISTRATE JUDGE


                                                                                                                   3:18-mj-22663-CEA
